United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3567
                                   ___________

Bernice R. Wittwer,                   *
                                      *
            Plaintiff-Appellant,      *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,    *
Social Security Administration,       *       [UNPUBLISHED]
                                      *
            Defendant-Appellee.       *
                                 ___________

                             Submitted: July 8, 2004
                                Filed: August 5, 2004
                                 ___________

Before WOLLMAN, LAY, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Bernice R. Wittwer appeals the district court’s1 decision upholding the
Commissioner’s denial of her application for disability insurance benefits following
a hearing before an administrative law judge (ALJ) and the Appeals Council’s denial
of her request for review. We have reviewed the record de novo and find that the
Commissioner’s final decision is supported by substantial evidence in the record as


      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
a whole. See Harris v. Barnhart, 356 F.3d 926, 928 (8th Cir. 2004). The ALJ did not
err in failing to discuss or consider Wittwer’s obesity because she did not allege
obesity as an impairment and was not obese during the relevant period. Furthermore,
the ALJ properly analyzed Wittwer’s chronic fatigue syndrome and fibromyalgia,
carefully considered all the medical evidence in the record regarding Wittwer’s
residual functional capacity, and did not err in finding that her subjective complaints
were not entirely credible. We find Wittwer’s other claims of error to be without
merit.

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-